Citation Nr: 1212506	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date later than October 1, 2007, for the discontinuance of Dependency and Indemnity Compensation payments.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active service from June 1942 to December 1945.  The appellant represents the estate of the Veteran's surviving spouse, who was in receipt of Dependency and Indemnity Compensation (DIC) payments prior to her death in October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which severed payments of DIC benefits to the Veteran's surviving spouse effective October 1, 2007.  

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's surviving spouse was the payee for DIC compensation benefits.

2.  The Veteran's surviving spouse died on October [redacted], 2007.  


CONCLUSION OF LAW

An effective date later than October 1, 2007, for the discontinuation of DIC benefits is denied.  38 U.S.C.A. § 5112(b)(1) (2011); 38 C.F.R. § 3.500 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Initially, as will be explained below, the provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). Therefore, the notice and duty to assist provisions of VCAA do not apply to the issue on appeal in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Effective Date of Discontinuance of DIC

The effective date to be assigned for the reduction or discontinuance of compensation, DIC, or pension is governed by 38 U.S.C.A. § 5112.  With regard to DIC payments, the effective date for discontinuance by reason of death of a payee "shall be the last day of the month before such . . . death occurs."  38 U.S.C.A. § 5112(b)(1); see also 38 C.F.R. § 3.500(g)(1) (providing that the effective date of a reduction or discontinuance of DIC benefits resulting from the death of the payee is the "last day of month before death").

In this case, the appellant's mother was the Veteran's surviving spouse.  As his surviving spouse, she was awarded DIC benefits, beginning in February 1996, following the Veteran's death on February [redacted], 1996.  However, on October [redacted], 2007, the appellant's mother died.  Accordingly, in November 2007, the RO issued an administrative action, terminating DIC payments, effective October 1, 2007.  Subsequently, the appellant appealed the RO's decision.  

The appellant contends that, because her mother died on the last day in October 2007 (October [redacted]), an effective date later than October 1, 2007, for the discontinuance of DIC benefits should be imposed.  Essentially, she argues that, because her mother was alive for the month of October, she continued to accrue bills and required funds to live throughout the month.  Thus, the appellant maintains that the DIC payment rendered to her mother on October 1, 2007, was needed to pay bills that had accrued during the month of October 2007, while her mother was still alive.    

The appellant essentially raises an argument that is couched in equity, in that it is unfair for VA to terminate DIC benefits effective October 1, 2007, when her mother was alive for the month of October 2007.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In deciding this case based on its application of the law to the pertinent facts, there is no dispute that the appellant's mother died on October [redacted], 2007.  Moreover, the law is clear that, following the death of a payee, the effective date for the discontinuance of DIC benefits is the "last day of the month before such . . . death occurs."  38 U.S.C.A. § 5112(b)(1).  Therefore, under law, the DIC payments are to be discontinued effective September 30, 2007, the last day of the month preceding October.  Accordingly, there is no basis for an effective date later than October 1, 2007, for the discontinuance of DIC benefits in this case.

While the Board is very sympathetic to the appellant's situation and acknowledges the hardship that may have been caused by the application of the statute, the law clearly establishes that a discontinuance of DIC benefits resulting from the death of a payee shall be effective the last day of the month before such death occurs.

In summary, there is no statutory authority for the appellant to be awarded the benefit she seeks, and the law is dispositive of the matter.  Because it is undisputed that the Veteran's surviving spouse died on October [redacted], 2007, the claim for an effective date later than October 1, 2007, for the discontinuance of DIC benefits must necessarily be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date later than October 1, 2007, for the discontinuation of DIC payments is not warranted.  The appeal is denied.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


